DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 04/01/2021 has been entered. Claims 8 and 18 have been cancelled. Claims 1-7, 9-17, and 19-20 are pending in the Application.

Allowable Subject Matter
Claims 1-7, 9-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable in view of the Applicant’s amendments and persuasive arguments. The amendment has incorporated the allowable subject matter indicated in the previous Office Action into the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470.  The examiner can normally be reached on Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H DANG/Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185